       Case 2:21-cr-00052-RMP     ECF No. 18    filed 05/25/21   PageID.43 Page 1 of 3



1
                                                                            FILED IN THE
2                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



3                                                                 May 25, 2021
                                                                       SEAN F. MCAVOY, CLERK

4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                  NO: 2:21-CR-52-RMP-1
8                               Plaintiff,
                                                  ORDER GRANTING MOTION FOR
9           v.                                    PROTECTIVE ORDER

10    GARRICK DARNELL
      PUHUYESVA,
11
                                Defendant.
12

13         The United States of America, having applied to this Court for a discovery

14   protective order regarding the disclosure of discovery and sensitive information (the

15   “Discovery”) to Defense Counsel in connection with the United States’ discovery

16   obligations, and the Court finding good cause therefore, IT IS HEREBY

17   ORDERED:

18         1.     The United States’ Unopposed Motion for Protective Order, ECF No.

19   17, is GRANTED.

20         2.     Pursuant to the discovery obligations previously imposed by the Court,

21   the United States is authorized to disclose discovery in its possession and any



     ORDER GRANTING MOTION FOR PROTECTIVE ORDER ~ 1
       Case 2:21-cr-00052-RMP     ECF No. 18    filed 05/25/21   PageID.44 Page 2 of 3



1    Protected Information contained therein. As used herein, “Protected Information”

2    means sensitive personal, business, and financial information of defendants and third

3    parties, including for example, social security numbers, driver’s license and

4    identification information, taxpayer identification numbers, tax information and

5    records, salary information, dates of birth, birth places, addresses, phone numbers,

6    email addresses, personal photographs, cooperating witness information, minor

7    witness information, and financial and business account numbers and information.

8          3.     Counsel for Defendant (hereinafter “Defense Counsel”) shall not share

9    or provide any discovery items produced by the United States in this case with

10   anyone other than designated Defense Counsel, defense investigators, retained

11   expert witnesses, and support staff. Defense Counsel may permit the Defendant to

12   view unredacted discovery items in the presence of Defense Counsel, defense

13   investigators, and support staff. Defense Counsel personally, or through Defense

14   Counsel’s investigators and support staff, may show unredacted discovery items to

15   witnesses in regard to items or events about which a witness may have personal

16   knowledge. Defense Counsel and his or her investigators and support staff shall not

17   allow the Defendant or witnesses to copy Protected Information contained in the

18   discovery.

19         4.     The discovery and information therein may be used only in connection

20   with the litigation of this case and for no other purpose. The discovery is now and

21   will forever remain the property of the United States. At the conclusion of the case,



     ORDER GRANTING MOTION FOR PROTECTIVE ORDER ~ 2
       Case 2:21-cr-00052-RMP       ECF No. 18      filed 05/25/21   PageID.45 Page 3 of 3



1    Defense Counsel will return the discovery to the United States, will certify that it has

2    been shredded, or, if the materials are still needed, will store it in a secure place and

3    not disclose it to third parties. If the assigned Defense Counsel is relieved or

4    substituted from the case, Defense Counsel will return the discovery to the United

5    States or certify that it has been shredded.

6          5.     Defense Counsel shall store the discovery in a secure place and will use

7    reasonable care to ensure that it is not disclosed to third persons contrary to this

8    Protective Order.

9          6.     Defense Counsel shall be responsible for advising the Defendant,

10   witnesses, and all members of the defense team of the contents of this Protective

11   Order.

12         7.     This Protective Order shall also apply to any new Defense Counsel that

13   may later become counsel of record in this case.

14         IT IS SO ORDERED. The District Court Clerk is directed to enter this

15   Order and provide copies to counsel.

16         DATED May 25, 2021.

17
                                                  s/ Rosanna Malouf Peterson
18                                             ROSANNA MALOUF PETERSON
                                                  United States District Judge
19

20

21



     ORDER GRANTING MOTION FOR PROTECTIVE ORDER ~ 3
